PREWITT, Presiding Judge,
concurring in part and dissenting in part.
I agree with the majority in affirming the award of attorney fees. As Lance was never emancipated, I would affirm the award of support and funeral expenses. I do agree with the principal opinion that had Lance *202been emancipated before his mental incapacity occurred that Appellant would not have been liable for the support or funeral expenses.
The circumstances of Lance’s situation dictated that the obligation to make support payments should not be terminated. Lance never became emancipated for the purposes of § 452.340. Under § 452.340.3, child support payments terminate when a child dies, marries enters active duty in the military, becomes self-supporting with certain conditions, or becomes age eighteen, unless § 452.340.4 or .5 apply.
Section 452.340.4 continues child support obligations past age eighteen if the “child is physically or mentally incapacitated from supporting himself and insolvent and unmarried.” Section 452.340.5 continues the child support obligation beyond age eighteen if the child is enrolled in certain schooling, including an institution of “higher education.” When Lance became eighteen, the provisions in § 452.340.5 applied to continue the child support. There was evidence from which the trial court could determine that he became mentally incapacitated at a time when Appellant was obligated to pay child support payments, as Lance was enrolled in an institution of higher education. I see nothing in § 452.340 which specifically requires that the child must be physically or mentally incapacitated at the time he reaches age eighteen, and conclude that § 452.340.4 or .5 may cause child support payments to continue past eighteen, at least when an unemanci-pated child past the age of eighteen becomes mentally incapacitated. One of the purposes of § 452.340 must have been to require parents to support their children past eighteen under the conditions there enumerated. I conclude that when a child attending school as provided in § 452.340.5 becomes mentally or physically incapacitated, as provided in § 452.340.4, the support obligation continues even though at the time of becoming incapacitated the child was past the age of eighteen. I would deny Point I.
As I believe Lance was not emancipated at the time of his death, Appellant should be liable for the funeral expenses. Appellant concedes that, as a general rule, a parent has a duty to pay funeral expenses of a minor child, although there are no Missouri cases which have expressly held that to be the case. Ohio and Indiana courts hav.e imposed a duty upon the parents of minor child to pay the funeral expenses of their minor child. In re Terrell, 48 Ohio App.2d 352, 357 N.E.2d 1113, 1116 (1976); Kaplon v. Harris, 567 N.E.2d 1130, 1133 (Ind. Sup. 1991). Terrell stated that providing a “decent burial for a deceased minor child is no less a necessity arising out of the parent-child relationship than is the providing of food, shelter, clothing and other needs of a child while the child is alive,” and that the “public interest requires that a parent assume responsibility ... for the funeral expenses of a minor child.” 357 N.E.2d at 1116.
The doctrine of necessaries holds that both parents have a duty to support their child. See Cole v. Estate of Armstrong, 707 S.W.2d 459 (Mo.App. 1986), and Estate of Bonner, 954 S.W.2d 356 (Mo.App. 1997). I would adopt the general rule found in other states that reasonable funeral expenses are an obligation for a parent to pay on behalf of a minor child. Neither court-ordered expenses related to a child nor the doctrine of necessaries require a parent to be a party to a contract for the parent to be responsible. I would deny Point II, and affirm the judgment.